UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------ x
In re:

BRONX MIRACLE GOSPEL TABERNACLE                             Chapter 11
WORD OF FAITH MINISTRIES, INC.
aka Bronx Miracle Gospel Tabernacle, Inc.,
                                                            Case No. 19-12447 (SMB)
                                             Debtor.
--------------------------------------------------------x

 ORDER AUTHORIZING TRUSTEE TO RETAIN TARTER KRINSKY & DROGIN LLP
            AS TRUSTEE’S COUNSEL AS OF JANUARY 28, 2020

         Upon the application (the “Application”) of Deborah J. Piazza, as Chapter 11 trustee (the

“Trustee”) of Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc. (the “Debtor”)

seeking the entry of an order pursuant to sections 327(a) and (d) of Title 11 of the United States

Code (the “Bankruptcy Code”), Rule 2014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and the Local Bankruptcy Rules, authorizing the retention of Tarter

Krinsky & Drogin LLP (“TKD”) as general counsel to the Trustee effective as of January 28,

2020; and upon the affirmation of Deborah J. Piazza dated February 10, 2020 in support of the

Application; and the Court having jurisdiction to consider the Application and the relief

requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and consideration of the

Application and the relief requested therein being a core proceeding pursuant to 28 U.S.C. §

157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

due notice of the Application and this Order having been made; and after due deliberation it

being determined that the relief requested is necessary to the administration of the Debtor’s

estate, and this Court being satisfied that (a) TKD does not hold or represent any interest adverse

to the Trustee or the Debtor’s estate; (b) TKD is a disinterested person within the meaning of



{Client/086324/1/02011647.DOCX;1 }
section 101(14) of the Bankruptcy Code; and (c) TKD’s employment is necessary and would be

in the best interests of the estate; it is

         ORDERED, that the Trustee be, and hereby is, authorized pursuant to Bankruptcy Code

section 327(a) and (d) and Bankruptcy Rule 2014, to retain TKD as counsel to the Trustee

effective as of January 28, 2020, for the purposes, of, among other things, (i) preserving the

value of the Debtor’s real property located at 2910 Barnes Avenue, Bronx, New York 10467

(the “Property”), (ii) obtaining a sale of the Property and a carveout for the benefit of the

Debtor’s estate, (iii) preparing and filing pleadings necessary for the successful administration of

the Debtor’s case, (iv) investigating the Debtor’s operations and flow of monies, (v)

investigating whether the Trustee has causes of action against third parties which could result in

a recovery of monies for the benefit of creditors, and (vi) preparing all necessary motions,

applications, orders and other legal documents that may be required under the Bankruptcy Code

in connection with the Debtor’s case; and it is further

         ORDERED, that the Court shall retain jurisdiction to hear and to determine all matters

arising from or related to implementation of this Order; and it is further

         ORDERED, that TKD shall be compensated in accordance with and will file interim and

final fee applications for allowance of its compensation and expenses pursuant to sections 330

and 331 of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules of this Court upon

appropriate notice and a hearing; and it is further

         ORDERED, that prior to any increases in TKD’s rates for any individual employed by

TKD and providing services in this case, TKD shall file a supplemental affidavit with the Court

and provide ten business days’ notice to the Debtor and the United States Trustee.              The

supplemental affidavit shall explain the basis for the requested rate increases in accordance with

section 330(a)(3)(F) of the Bankruptcy Code and state whether the Trustee has consented to the


{Client/086324/1/02011647.DOCX;1 }                2
rate increase. The United States Trustee retains all rights to object to any rate increase on all

grounds including, but not limited to, the reasonableness standard provided for in § 330 of the

Bankruptcy Code, and the Court retains the right to review any rate increases pursuant to § 330

of the Bankruptcy Code; provided however, that the terms “increases in TKD’s rates” and “rate

increases” as used in this Order shall not include annual “step increases” historically awarded by

TKD in the ordinary course to attorneys and legal assistants throughout the firm due to

advancing seniority and promotion.



No Objection to Entry of this Order:

WILLIAM K. HARRINGTON, UNITED STATES TRUSTEE


By:/s/ Andy D. Velez-Rivera
   Andy D. Velez-Rivera, Esq.
   Trial Attorney




Dated: New York, New York
       February 11, 2020


                                                /s/ STUART M. BERNSTEIN
                                                HONORABLE STUART M. BERNSTEIN
                                                UNITED STATES BANKRUPTCY JUDGE




{Client/086324/1/02011647.DOCX;1 }              3
